DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the amendments and remarks filed on 06/29/2021.  As directed by the amendment: no amendments are made to the claims.  Thus, claims 1 – 20 are presently pending in this application.

Double Patenting
All previous rejection have been overcome by the Terminal Disclaimer filed by the Applicant on 06/29/2021.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest cited prior arts are Tomono (U.S. 2009/0234301), Bhushan (U.S. 2010/0028604), Doye (U.S. 2008/0217180), Yodfat (U.S. 2008/0214916), Frazier (U.S. 2004/0176732), Junginger (U.S. 2012/0089117), and Binks (U.S. 2008/0312610).
Regarding claim 1, cited prior arts do not teach that a plurality of nanostructures associated with each microneedle of the array of microneedles, and wherein at least a portion of the nanostructure have a cross-sectional dimension of less than about 500 nanometers and greater than about 5 nanometers and an aspect ratio of from about 0.2 to about 5, wherein the shaft defining a channel in a 
Regarding claim 13, cited prior arts do not teach that the shaft defining a channel extending from the support to the tip, the channel being in at least partial alignment with the aperture of the support, and a plurality of nanostructures associated with each microneedle of the array of microneedles, the plurality of nanostructures arranged in a pattern having a fractal dimension greater than about 1, wherein at least some of the nanostructures of the plurality of nanostructures have a cross-sectional dimension less than about 500 nanometers and greater than about 5 nanometers and an aspect ratio of from about 0.2 to about 5.
Regarding claim 17, cited prior arts do not teach a nanopatterned film disposed on the exterior surface of the microneedle, the nanopatterned film comprising a plurality of nanostructures, each nanostructure of the plurality of nanostructures having (i) a cross-sectional dimension less than about 500 nanometers and greater than about 5 nanometers and (ii) an aspect ratio from about 0.2 to about 5.
Claims 2 - 12, 14 - 16, and 18 - 20 are objected to be allowable due to their dependency on claims 1, 13, and 17.
Further, reasons for allowance in the parent application 13/095,489 are adopted as part of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028.  The examiner can normally be reached on M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anh Bui/Examiner, Art Unit 3783       
ANH T. BUI
Examiner
Art Unit 3783



                                                                                                                                                                                                 /NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783